DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The objection to title of the invention for not being descriptive is withdrawn in light of the amendment to the instant Specification.


Claim Objections
The objection to Claim 20 for the term “sing-finger hover” is withdrawn in light of the amendment to Claim 20.


Allowable Subject Matter
Claims 1 – 4 and 6 – 20 (renumbered 1 – 19) are allowed.
The following is an examiner’s statement of reasons for allowance:
Nys et al. (U.S. PG Pub 2016/0018867) teach a processing unit (Figure 5, Element 182); a floating ground driving module (Element 175); and an analog front end (Figure 8.  Paragraphs 45 - 51); wherein, the floating ground driving module (Element 
Du et al. (U.S. PG Pub 2016/0364595) teach wherein the floating ground driving module comprises a first driver (Figures 3 and 4, Element 230) and a second driver (Element 240); wherein an output terminal of the first driver (Element 230) is the output of the module (Element SGND); the output terminal of the first driver (Element 230) is further connected to the output of the module (Element SGND) through the second driver (Element 240); the first driver (Element 230) is used to output the floating ground signal (Element 230) to the ground terminal of the module (Element SGND), and the second driver (Element 240) is used to synchronously output the floating ground signal (Element SGND) to the power terminal of the module (Element SGND).
Peng et al. (U.S. PG Pub 2007/0229468) teach determining a touch type (Element first and second setting) according to the touch data (Element touch); and performing a touch operation (Figures 8B and 8C) corresponding to the touch type (Element first and second setting).
However, the prior art of record fails to disclose at least “the floating ground driving module is further configured to provide the floating ground signal to the processing unit and the switch array” in combination with the other limitations of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhitomirskiy (U.S. PG Pub 2015/0035794); Nys et al. (U.S. PG Pub 2015/0145535); Decaro et al. (U.S. PG Pub 2015/0338958); and Jaing et al. (U.S. PG Pub 2018/0210606) disclose inventions or components of inventions that are similar to the instant invention and/or components of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625